                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

JERRY D. STROOP and CHAD CATE,                       §
individually and on behalf of all others             §
similarly situated,                                  §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                    1:19-CV-55-RP
                                                     §
JANNAH’S REAL ESTATE, LLC, HANI’S                    §
TEXAS TIRES 1 INC., HANIE’S TEXAS                    §
TIRES 2 INC., HANI’S TEXAS TIRES                     §
6–33 INC., HANI AL-WAHBAN, MUSTAFA                   §
AL-WAHBAN, and OMAR AL-WAHBAN,                       §
                                                     §
                Defendants.                          §

                                                ORDER

        Defendants were served in this action, and moved to dismiss the complaint on February 19,

2019. (Dkt. 6). Plaintiff amended their complaint on March 6, 2019. (Dkt. 7). As a result, the Court

mooted the motion to dismiss. Defendants have not responded to Plaintiff’s amended complaint,

and Plaintiffs have not filed a motion under Federal Rule of Civil Procedure 55. And no proposed

scheduling order has been filed. See W.D. Tex. Loc. R. CV-16(c) (requiring parties to submit a joint

proposed scheduling order within 60 days of a defendant’s appearance).

        Accordingly, Plaintiffs are ORDERED to show cause in a written submission to the Court

on or before May 17, 2019, as to why its claims should not be dismissed for want of prosecution.

Failure to do so will result in dismissal of those claims. See Fed. R. Civ. P. 4(m); Fed. R. Civ. P. 41(b);

Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998) (district courts may dismiss cases for want of

prosecution or failure to comply with a court order).

        SIGNED on May 10, 2019.
                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
